 Case 1:19-cv-00126-JTN-SJB ECF No. 53 filed 09/21/20 PageID.378 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 FAITHIREE ALI,

        Plaintiff,
                                                                      Case No. 1:19-cv-126
 v.
                                                                      HON. JANET T. NEFF
 STEVEN L. SIMMONS, et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       Plaintiff filed this prisoner civil rights action pursuant to 42 U.S.C. § 1983 against various

Michigan Department of Corrections (MDOC) employees, involving claims for violation of his

First Amendment right to freely exercise his religion, retaliation in violation of the First

Amendment, denial of his rights under the Religious Land Use and Institutionalized Persons Act

(RLUIPA), 42 U.S.C. § 2000cc-1, use of excessive force and denial of medical care; and claims

under various state laws. Defendants filed a Motion for Summary Judgment based on exhaustion.

The matter was referred to the Magistrate Judge, who issued a Report and Recommendation

(R&R), recommending the Court grant Defendants’ motion. The matter is presently before the

Court on Plaintiff’s objections to the Report and Recommendation, Defendants’ response to

Plaintiff’s objections, and Plaintiff’s reply (ECF No. 52, docketed as a surreply) to Defendants’

response.

       Additionally, Plaintiff has filed four motions subsequent to the Report and

Recommendation: (1) for reconsideration and remand of the Report and Recommendation,
 Case 1:19-cv-00126-JTN-SJB ECF No. 53 filed 09/21/20 PageID.379 Page 2 of 9




(docketed as an Objection to the Report and Recommendation); (2) to stay (to which Defendants

filed a response); (3) for extension of time to file discovery and respond to Defendants’ motion for

summary judgment; and (4) to expand the record with Plaintiff’s exhibits and declaration for the

purpose of deciding Plaintiff’s objections to the Report and Recommendation. Plaintiff’s various

motions are apparently a consequence of a mail delay due to the COVID-19 pandemic, which

resulted in the Court not timely receiving his initial motion for additional time to respond to

Defendants’ Motion for Summary Judgment, and further resulted in the Magistrate Judge issuing

the Report and Recommendation in the absence of that response.

        Defendants filed their Motion for Summary Judgment on January 21, 2020. Having

received no response from Plaintiff after the expiration of time for discovery and Plaintiff’s motion

response, the Magistrate Judge issued the Report and Recommendation on May 5, 2020. However,

Plaintiff had apparently filed a motion for enlargement of time, dated April 30, 2020, in advance

of the Report and Recommendation. That motion was not received by the Court and docketed

until May 26, 2020, likely due to a COVID-19 mail hold. The Magistrate Judge had no means of

knowing that Plaintiff’s motion and response were delayed due to COVID-19. Therefore, this

Court is left to remedy the situation as best it can.

        Under these unusual circumstances, the Court has performed de novo consideration of

those portions of the Report and Recommendation to which objections have been made in

accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3). For the following reasons,

the Court adopts the Report and Recommendation to grant Defendants’ motion on Plaintiff’s

claims in Counts I-VI and remands Count VII, First Amendment Retaliation, to the Magistrate

Judge for further proceedings as to the alleged retaliatory misconduct ticket on August 11, 2015

and the cancellation of Plaintiff’s medical shoe detail. The parties are placed on notice that the



                                                   2
 Case 1:19-cv-00126-JTN-SJB ECF No. 53 filed 09/21/20 PageID.380 Page 3 of 9




Magistrate Judge may revisit any determinations herein at her discretion, as necessary and

appropriate for the proper resolution of this case.

                                            I.        Motions

       As noted, Plaintiff has filed four motions, which the Court resolves as follows.

A.     Motion to Enlarge Time (ECF No. 43)

       This motion was docketed on May 26, 2020, although Plaintiff signed and dated the motion

April 30, 2020. Plaintiff requested an enlargement of 60 days, until August 2, 2020, to complete

discovery, and until August 30, 2020, to file a response to Defendants’ Motion for Summary

Judgment, due to reasons surrounding the COVID-19 pandemic (ECF No. 43 at PageID.287-288).

Plaintiff has now had ample time and opportunity to respond to Defendants’ motion and provide

supporting evidence for the Court’s consideration. Therefore, this motion is denied as moot.

B.     Plaintiff’s remaining motions

       In Plaintiff’s Motion for Reconsideration and Remand of the Report and Recommendation,

he requests the Court to “remand this matter to the Magistrate Judge for further proceedings …”

because the Magistrate Judge’s Report and Recommendation did not take into consideration

Plaintiff’s pending motion to enlarge time (ECF No. 41 at PageID.266-267). In Plaintiff’s Motion

to Stay he requests the Court stay the case until Lakeland Correctional Facility (“LCF”) resumes

normal operations and reopens its law library services which were disrupted following Michigan

Governor Whitmer’s executive orders in response to the COVID-19 pandemic (ECF No. 42 at

PageID.283-284). Given the time elapsed and Plaintiff’s opportunity to fully respond to the

pending exhaustion issues, these motions are denied as moot.

       In Plaintiff’s Motion to Expand Record, he asks the Court to “grant an expansion of the

record concerning the exhibits and declaration incorporated with and for [the] purpose of deciding



                                                  3
    Case 1:19-cv-00126-JTN-SJB ECF No. 53 filed 09/21/20 PageID.381 Page 4 of 9




Plaintiff’s objections to the Magistrate Judge’s May 5, 2020 Report and Recommendation” (ECF

No. 50 at PageID.350). The Court grants this motion to the extent the Court has given full

consideration to Plaintiff’s submissions in objection to the Report and Recommendation.

                                         II.     Objections

        Plaintiff states six objections to the Magistrate Judge’s Report and Recommendation to

grant Defendants’ Motion for Summary Judgment as to all Plaintiff’s claims (Pl. Obj., ECF No.

46). The objections can be generally separated into three categories corresponding to their factual

basis as follows.1

A.     Plaintiff’s objections challenging the timeliness of his grievance, IBC-15-09-2436-28E,
       pertaining to Counts I-VI.

       Plaintiff objects to the Magistrate Judge’s determination that Plaintiff failed to exhaust his

administrative remedies for Counts I through VI, his claims for First Amendment free exercise of

religion, RLUIPA, Equal Protection, Eighth Amendment excessive force and denial of medical

care, and ethnic intimidation, because the grievance “was rejected as untimely at all three steps of

review” (R&R, ECF No. 38 at PageID.257-258). Plaintiff contends that prison officials interfered

with his ability to exhaust because he followed prison officials’ instructions for filing his

grievance, but his efforts were thwarted by the officials’ misdirection and strategic rejection of his

grievance (ECF No. 46 at PageID.299-300).

       Plaintiff asserts that he informed the (unnamed) housing deputy that during Plaintiff’s prayer,

he was physically attacked and assaulted by several officers to silence his religious exercise and

in retaliation for having “lodged staff complaints” (id. at PageID.300). The deputy informed



1
  Plaintiff’s first objection, that the Magistrate Judge issued the Report and Recommendation prior
to addressing Plaintiff’s motion for an enlargement of time to respond to Defendants’ Motion for
Summary Judgment, is effectively resolved above with respect to Plaintiff’s motions (Pl. Obj.,
ECF No. 46 at PageID.296).
                                                  4
 Case 1:19-cv-00126-JTN-SJB ECF No. 53 filed 09/21/20 PageID.382 Page 5 of 9




Plaintiff that “things got out of hand” and “because misconducts were written, if he (Plaintiff)

wanted, he could file a grievance with the Director’s Office at the Legal Affairs Division [OLA]”

(id. at PageID.300). As best the Court can discern from Plaintiff’s objections, a series of rejections

of his successive grievance submissions and directions by prison staff resulted in Plaintiff filing a

replacement grievance form, which ultimately was rejected as untimely. In short, Plaintiff filed

his grievance August 16, 2015 with OLA (Grievance IBC 15-09-2401-28E, ECF No. 46-2); that

grievance was twice returned by prison staff for failing to comply with the proper grievance

procedure, i.e., instructing that the grievance must be submitted to the facility at which the

grievance occurred and to send the correct form with four copies (ECF No. 46 at PageID.300-301).

However, the required copies were not returned to Plaintiff, and prison staff then told him to refile

his grievance on the correct form, and only then was his grievance returned as untimely (id. at

301). Further, Plaintiff could not appeal his original grievance because it was duplicative of issues

in his later grievance and he was only allowed one grievance form.

     As an initial matter, the records cited by Plaintiff’s do not clearly support his many assertions.

But that aside, the undisputed record cited by both parties—the Step III grievance report—states

that the initial grievance was returned to Plaintiff 8/27/15: “under a cover letter requesting Step I

and II documents; submitted directly to OLA (No Grievance #)” (ECF No. 36-3 at PageID.183;

ECF No. 46-3 at PageID.325). Plaintiff’s exhaustion argument hinges on the timeliness of his

original grievance filed with OLA directly at Step III, which rests solely on the unnamed deputy’s

oral statement above. However, as Defendants point out in their Response, Plaintiff’s reliance on

the housing deputy’s alleged oral statement does not overcome Plaintiff’s failure to properly,

timely file his grievance where Plaintiff knew prior to August 11, 2015 that he was not to file a

grievance at Step III (ECF No. 51 at PageID.354). Plaintiff was aware of the proper grievance



                                                  5
    Case 1:19-cv-00126-JTN-SJB ECF No. 53 filed 09/21/20 PageID.383 Page 6 of 9




procedure because of a prior grievance rejection by OLA on May 1, 2015, which returned a Step

I grievance under a cover letter to Plaintiff because he failed to include Step I and Step II

documents (id.; ECF No. 36-3 at PageID.182). The untimeliness of Plaintiff’s grievance was the

result of his own actions and not the alleged thwarting of his actions by prison officials such that

the grievance process was unavailable (see R&R, ECF No. 38 at PageID.256). The Magistrate

Judge did not err in determining that Plaintiff failed to properly exhaust his claims in Counts I

through VI (id. at PageID.257-258). This objection is denied.

B.      Plaintiff’s objections challenging the exhaustion of his First Amendment retaliation claim
        during a misconduct hearing.2

       Plaintiff objects to the Magistrate Judge’s determination that Plaintiff failed to raise his claim

of a retaliatory misconduct ticket during his misconduct hearing held on August 17, 2015, and he,

therefore, has not properly exhausted that claim (Pl. Obj., ECF No. 46 at PageID.305). Plaintiff

argues in both Objection #5, and further in his reply, that he “did in fact complain at the misconduct

hearing that the misconduct ticket was a retaliatory act” (id.). As noted by the Magistrate Judge,

“in order to properly exhaust a retaliatory misconduct ticket claim, the prisoner must raise that

claim at the misconduct hearing and, if unsuccessful, in a motion or application for rehearing or in

an appeal” (R&R, ECF No. 38 at PageID.259, citing Siggers v. Campbell, 652 F.3d. 681 (6th Cir.

2011); Rush v. Newcomb, No. 2:18-cv-23, 2019 WL 3755967, at *6 (W.D. Mich. May 24, 2019),

report and recommendation adopted 2019 WL 3733846 (W.D. Mich. Aug. 8, 2019)).

       The record before this Court is not conclusive with regard to exhaustion of this retaliation

claim. Plaintiff argues that the video evidence of his statement “Black Lives Matter,” coupled

with his reference to the professionalism of staff, raises implications of retaliatory misconduct.


2
  The Magistrate Judge noted that “Plaintiff does not specify the retaliatory acts of which he
complains” (R&R, ECF No. 38 at PageID.258). The Court addresses only the claims raised and
at issue in the Report and Recommendation and Objections.
                                                    6
 Case 1:19-cv-00126-JTN-SJB ECF No. 53 filed 09/21/20 PageID.384 Page 7 of 9




The Court is not persuaded by this argument. Nonetheless, Plaintiff also cites questions prepared

for his misconduct hearing that incorporate his alleged retaliation claim, questions that are

referenced in the misconduct hearing record, and cites as well his allegation in his rehearing

petition of “a conspired act with IBC staff/officers to retaliate and punish Appellant for being

Muslim, praying and exercising a constitutional right” (id. at PageID.306-307; ECF No. 36-4 at

PageID.214).

      Defendants assert that Plaintiff does not claim in his objection that he alleged “retaliation”

during the misconduct hearing, and the record does not support that conclusion; and, at any rate,

even if he had adequately raised the issue of retaliation at the misconduct hearing, he did not allege

retaliation in his petition for rehearing (ECF No. 51 at PageID.355-356). Contrary to Defendants’

latter assertion, as noted above, the record indicates that Plaintiff did raise the alleged retaliation

in his petition for rehearing.

      On the record presented, the Court determines that Defendant’s motion for summary

judgment of this claim based on exhaustion is properly denied. This claim is remanded to the

Magistrate Judge for further proceedings.

C.      Plaintiff’s claims of retaliatory conduct concerning the cancellation of his medical shoe
        detail.

      Plaintiff objects to the Magistrate Judge’s determination that Plaintiff’s grievance “did not

complain about denial of medical care” (R&R, ECF No. 38 at PageID.258). Plaintiff asserts that

his grievance noted the “denial of medical treatment/assistance for his injuries,” and that he filed

another grievance, MCF-15-10-1098-12z, “concerning [the] cancellation of his medical shoe detail

[] due to the retaliatory conduct, which commenced at IBC” (Pl. Obj., ECF No. 46 at PageID.304).

Further, Plaintiff asserts that he raised this retaliation claim at his misconduct hearing (id.).

Plaintiff’s grievance MCF-15-10-1098-12z was denied at Step III on April 6, 2016 (id.; ECF No.


                                                  7
 Case 1:19-cv-00126-JTN-SJB ECF No. 53 filed 09/21/20 PageID.385 Page 8 of 9




46-5 at PageID.329-330; ECF No. 36-3 at PageID.181).             Defendants do not address the

cancellation of Plaintiff’s medical shoe detail. On the record presented, the Court determines that

Defendant’s motion for summary judgment of this claim based on exhaustion is properly denied.

This claim is remanded to the Magistrate Judge for further proceedings.

     Accordingly, this Court adopts in part and rejects in part the Magistrate Judge’s Report and

 Recommendation; the Court adopts the Magistrate Judge’s recommendation to grant

 Defendants’ Motion for Summary Judgment as to Counts I-VI and rejects the Magistrate Judge’s

 recommendation and remands the above Count VII claims to the Magistrate Judge for further

 consideration. On remand the Magistrate Judge may in her discretion revisit and reconsider the

 matters of exhaustion as necessary and appropriate for the proper resolution of this case. To the

 extent any matters are left unresolved by this Opinion and Order, they likewise may be

 considered by the Magistrate Judge in the first instance on remand.

       Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 46) are GRANTED IN PART

and DENIED IN PART; and the Report and Recommendation of the Magistrate Judge (ECF No.

38) is ADOPTED IN PART and REJECTED IN PART; the Court adopts the Magistrate Judge’s

recommendation to grant Defendants’ Motion for Summary Judgment as to Plaintiff’s claims in

Counts I-VI as the Opinion of the Court; the Court rejects the Magistrate Judge’s recommendation

to grant Defendants’ motion as to the Count VII First Amendment retaliation claims addressed

herein, which are remanded to the Magistrate Judge for further proceedings and consideration.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

35) is GRANTED IN PART and DENIED IN PART; specifically, the Court GRANTS summary




                                                8
 Case 1:19-cv-00126-JTN-SJB ECF No. 53 filed 09/21/20 PageID.386 Page 9 of 9




judgment as to Plaintiff’s claims in Counts I-VI and DENIES summary judgment as to Plaintiff’s

First Amendment retaliation claims in Count VII.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Enlarge Time (ECF No. 43) is

DENIED as moot.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Reconsideration and Remand of

the Report and Recommendation, docketed as an objection (ECF No. 41), is DENIED as moot.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Stay (ECF No. 42) is DENIED

as moot.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Expand Record (ECF No.

50) is GRANTED to the extent the Court has given full consideration to Plaintiff’s

submissions in objection to the Report and Recommendation.



Dated: September 21, 2020                                 /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                              9
